ITEMID: 001-79312
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF FERIHUMER v. AUSTRIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 10;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient;Costs and expenses partial award - domestic proceedings;Costs and expenses award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 6. The applicant was born in 1945 and lives in Waizenkirchen.
7. At the time of the events, he was the father of a pupil of a secondary school in Grieskirchen (Bundesoberstufenrealgymnasium) and vice-chairman and recording clerk (Schriftführer) of the parents' association (Elternverein) at this school.
8. In protest against the government's cuts in the education budget, the teachers of this school decided, together with the teaching staff of two other schools, to reduce and shorten school trips for the school year 2001/2002. The pupils and some parents, including the applicant, did not agree with these measures.
9. The applicant called for a vote by the School Committee (Schulgemeinschaftsausschuss) of the Grieskirchen secondary school on the question whether the class his son was attending, should go on a one week trip to Tuscany or Prague. The School Committee which is composed of three representatives of the teachers, three parents and three pupils and the director of the school, represents parents and pupils in certain school matters.
10. The meeting at which the School Committee should have to vote on the question, after having been once postponed because one of the teachers' representatives could not participate, was finally fixed for 22 January 2002.
11. On 22 January 2002, before the meeting of the School Committee, the chair of the parents' association on behalf of the parents, the pupils' spokesperson on behalf of the pupils and two representatives of the teachers signed a compromise which provided for only a one-day school excursion per class during the school year 2001/2002 and for compensatory school trips in the autumn of 2003.
12. On this day the applicant stated before a journalist of the “Oberösterreicher Rundschau”, a local newspaper for Upper Austria, that this conflict (between the teachers, parents and pupils concerning the boycott measures) was carried out to the detriment of the pupils and that the teachers were applying pressure on the pupils and parents to an intolerable extent and that this amounted in fact to an abuse of their authority.
13. On 24 January 2002 the “Oberösterreicher Rundschau” published an article which stated inter alia: “ 'This conflict is carried out to the detriment of the pupils' blusters professor Johannes Ferihumer, representative of the parents and former teacher at the secondary school. 'Not only this: the teachers apply pressure on pupils and parents to an intolerable extent. This amounts in fact to an abuse of their authority. Who is surprised that the school speaker was at the end of her tether.' ”
14. The majority of teachers of the Grieskirchen secondary school brought proceedings against the applicant for insult and damage to their reputation before the Peuersbach District Court.
15. The Peuersbach District Court heard the applicant, the teachers, the spokesperson of the pupils, the chair of the parents' association and several other witnesses.
16. By judgment of 9 October 2002, it ordered the applicant to refrain from repeating the statement that the teachers were applying pressure on the pupils and parents to an intolerable extent and that this amounted in fact to an abuse of their authority. It noted that the statement was an insult and a defamation within the meaning of Article 1330 of the Civil Code. The applicant had to accept the most unfavourable interpretation of this statement which meant that the teachers had used unlawful and unobjective means in order to make parents and pupils agree to the boycott measures. The applicant had, however, failed to submit any evidence to prove this reproach. The court noted that it was true that, in the course of time the atmosphere between the pupils and teachers at the Grieskirchen secondary school had been strained. The spokesperson of the pupils had complained that the teachers did not take her seriously and avoided any discussion about the boycott measures with her. She had, therefore, resigned from her function as spokesperson. The court further observed that the conflicting interests of teachers, parents and pupils in regard to the boycott measures naturally caused tensions. There was, however, no indication that the teachers had used unlawful and unobjective means, such as, for example, the use of their authority to assign marks, in order to make the parents and pupils agree to the compromise. It was, on the contrary, because of the teachers' unbending attitude concerning the boycott measures that pupils and parents had finally resigned and agreed to the compromise.
17. The court dismissed the teachers' further request for an injunction as regards the applicant's statement that the conflict was detrimental to the pupils.
18. The applicant appealed against this decision. He submitted inter alia that he had alluded to the subtle measures the teachers had employed in order to reach a compromise, such as their threat to boycott the meeting of the School Committee and their tactics to undermine the authority of the pupils' spokesperson. This was contrary to their official duties and, therefore, unlawful. He further referred their successful tactics to delay the meeting of the School Committee, the testimony of some pupils who had stated that they had felt under pressure and the fact that, in the context of the discussions concerning the boycott measures, both the pupils' spokesperson and the chair of the parents' association had resigned from their functions. The statement at issue was a value judgment with sufficient factual basis and was protected by his right to freedom of expression under Article 10 of the Convention. From the context of the situation in which the statements had been made, it was clear that he had referred to the pressure which had led to the signing of a compromise. Neither the concerned pupils, nor the parents had understood his criticism to the effect that the teachers had applied psychical or verbal violence or had applied pressure by their authority to assign marks. Furthermore, the teachers had themselves attracted the attention of the public by their boycott measures which had provoked criticism and resistance.
19. On 5 February 2003 the Wels Regional Court dismissed the appeal. It noted that the statement at issue constituted a statement of fact susceptible of proof. The applicant had failed to prove that the statement was true. The injunction at issue did, therefore, not violate the applicant's right to freedom of expression. The court further ordered the applicant to pay the costs of the proceedings. This decision was served on the applicant's counsel on 13 March 2003.
VIOLATED_ARTICLES: 10
